Title: To Thomas Jefferson from Robert Williams, 14 March 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington M.T. March 14th 1807.
                        
                        I am now about to address you with more real concern than I ever did, not that I am more timorous towards my
                            duty, or fearful of the consequences, but because I have once before been under the disagreeable necessity for a simular
                            course and in which from my Situation I may be thought to be partially interested. And furthermore that it must be at all
                            times with much delicacy and caution you receive the Statements of one officer tending to implicate the conduct of
                            another, when both are presumed to have had your Confidence to a certain digree & in proportion to the appointment.
                        On my arrival here in January I found the Country as it were in an uproar, occasioned not more by Mr. Burr’s
                            Conspiracy, than the effects of Mr. Meads administration and the meddling-party conduct of a few others—I will simply
                            state the facts, after which I may presume on some opinions—
                        Last Spring, on my departure from this Territory for No. Carolina, I address and left for Mr. Meade, whose
                            arrival had been for some time daily expected, a letter the Copy of which I inclose. This he received and seemed for a
                            short time, as I am informed, disposed to regard the reference therein made, but very soon after attached himself to a few
                            individuals inimical to this and the general administration, and who had been playing the Sycophant towards both. Shortly
                            after this Mr. Meade made his addresses to a Miss Green, Daughter of Abner Green, brother in law to Mr. Cato West. Since
                            which, he has expressed himself much surprised that the President of the United States should have been so much deceived in
                            Men, as he must have been in the Governor, a Man with whom he has been so long acquainted, especially in publick life.
                            “When the President delivered him my Commission he said, here is your Commission as Secretary of the Mississippi
                            Territory to which you will repair as soon as Convenient and act with Robert Williams the Governor who is a Republican
                            and an honest Man, but to my astonishment I have found him to be the reverse his Conduct, his appointments have been
                            Federal”—Mr. Meade, it is said, was to have been married to Miss Green before this, but immediately after my arrival he
                            was wounded in a duel, since which he has not been near his post til yesterday, having been for some time past at Mr.
                            Greens—If Mr. Meade undertakes to settle all the quarrels he has on hand respecting his administration, he will have
                            quite enough to Consume the most of his time, if not his life. He has attempted and in some digree revived that party
                            Spirit which formerly interrupted the individual happiness of the people, the harmony of society and publick tranquility
                            of this Country, thereby weakening their Confidence in the government.
                        Mr. Meade has very much mistaken the true character of the people in this Country. Although they are
                            generally wealthy and live well, even bordering on a degree of luxury and extravagance, they appreciate plainness in their
                            officers—respect Office without adulation—expect dignity in the officers and not foppery, and what they frequently
                            Countenance in the individual they will often reproach in the publick Character. On the Convention of the general
                            Assembly, Mr. Meade, made his Communication in person and with an air disgusting to the people—every measure which Could
                            form a contrast with those I pursued he prefered—It was Stated, and to the Members of the general Assembly in particular,
                            that my Return to the Territory was problematical. Bills were passed and set on foot in the Legislature Calculated to
                            thwart my opinions and Courses of administration, under a provision that they would be approved, Many of these bills passed
                            to wit, to annihilate the Name of Wilkinson County and to divide it—To abolish the Mayors Court in the City of Natchez—To Virtually destroy the Adams troop of horse—To authorize the County Court to appoint certain officers, all of which
                            together with some others I disapproved—a considerable cry was made by a few, about Republicanism and a disregard to the
                            will of the people as expressed through their Representatives,—unfortunately for them, the will of the people was against
                            them and with the Executive—
                        Mr. Meade was a Candidate for the appointment of Delegate to Congress. It was agreed between him and Poindexter
                            that both should Fall, and then unite their interest against others
                            that were spoken of for that appointment, in this way Poindexter was chosen.
                        Mr. Meade has given no aid in the administration Since my arrival Neither am I to expect much from him as
                            he, to use his own language, publickly says “I shall no longer consider myself one of the Governor’s Cabinet Counsel. I
                            informed him on his arrival of my wishes and intentions on certain subjects and he has not pursued them”. The harmony,
                            confidence, and good understanding which ought to subsist between Officers whose duties are essentially Connected, and
                            ought Constitutionally to have in View the same Objects, are too well understood and properly appretiated by you to
                            Require a single remark from me on that score—It may be proper however to State that those Characters, who are and ever
                            have been hostile to me and my Administration, have Mr. Meade’s entire Confidence including a late enlistment. Consisting
                            principally of Poindexter the late attorney general, Colo. Z. L. Claiborne, William B. Shields the land agent, and
                            Alexander Mongomery late Counsellor—This unprincipled Combination took place last Summer during my absence, and I am
                            warranted in Saying the following were the Motives of each Colo. Claiborne besides some Considerations connected with
                            his Brothers interest (the Governor of Orleans) which I shall notice hereafter, had become Jealous, that I had not been
                            Sincere in recommending him to you for the appointment of general for the Militia of this Territory, otherwise the
                            appointment would have been made, which by the by I had done, and which perhaps subsequent events prove I was incorrect in
                            doing—Mongomery was left out of the Counsel, that was enough for him—Poindexter had made a most unjustifiable attack on
                            Mr. Briggs Criminating his official Conduct, originating intirely from private pique; and bearing no kind of proportion to
                            the errors &c. which might have been Countenanced or Committed by himself or those acting under him—these things
                            I was not disposed to take any part in; beyond what I thought Comported with decency in an individual point of view, and
                            the duties of the officers—this did not answer Poindexters purpose, all who did not denounce Briggs and sing anthems to
                            his projects were proscribed by him and his party, and fortunately for them Mr. Briggs being security for his brother, in
                            a Contract relative to the erection of a Steam Saw mill which failed of Success, furnished them the means of effecting him
                            otherwise than on the merits of their attack; and gave a turn to the business unfavorable to Mr. Briggs which would not
                            otherwise have taken place—Shields is and was leagued with Poindexter in all his persecutions of Mr Briggs, and failing
                            in his application to be appointed the attorney general of this Territory Strengthens this union &c. Were it not
                            for Mr. Briggs’ misfortune, Poindexter would not have been appointed the Delegate to Congress, notwithstanding his union
                            of interest with Mr. Meade—It was stated that Mr. Briggs had gone on to the Seat of government to Justify his misconduct
                            at the expense of the people’s interest—That he of course would give a false coulouring to the business—that therefore
                            Mr. Poindexter would be the most proper Character to Combat his representations there and at Congress next Session, and
                            that if principle did not secure his exertions prejudice would—Thus did members Vote for him declaring they thought him
                            among the worst of Men as to morals and political integrity, in the same way was he Shoved into the Assembly—for the
                            people are so alive to their land Claims and all the measures of government relative thereto, that they are easily imposed
                            on by artful and unprincipled Men—It is Stated here by Some that Mr. Briggs does not intend returning, by others, of his
                            inimies, that he has run away, in fact Colo. Claiborne told me the day I arrived on asking about Mr. Briggs, that he had
                            Run away. It is my decided opinion that he ought to return, though he should not be the officer—for him not to return
                            under all circumstances, insinuations and reports, will naturally injure the general government, the administration
                            &c. There cannot be any thing against him here, but what can follow him—and it becomes honor and honesty to brave
                            misfortunes and defy Slander—
                        It is an afflicting truth to me, that governor Claiborne should have yielded to the intrigues and Schemes of
                            this party—In this he has Suffer’d his vanity to forego his goodness of heart, for there is no other cause—He could not
                            consent that the administration of his friends, should be more Successful here and among the same people than his own had
                            been, therefore set about providing the means to mar that quiet and political tranquility which the people here enjoy—To
                            pass over a number of little incidents rather below Common Dignity, I will Name one, pregnant with Vanity, set on fact by
                            the governor which was, for the general Assembly of this Territory to Make an address to him, appretiating his
                            administration, and expressing the loss sustained in his absence &c &c. Poindexter and party was to have
                            effected it, but failed. This was to meet an opinion which had gone abroad (as they believed) that the policy pursued
                            under the present administration differed from that adopted by him (governor Claiborne) and also to Combat a report at
                            Orleans that he was unpopular this I have from one of the Members of the assembly here. Vanity, Vanity, how it Carries
                            good men astray—
                        It is perhaps a misfortune that Mr. Meade did not arrive here before I left the Country—I do not believe he
                            would intentionally have erred in the first instance, but being young, aspiring and unaccustomed to any thing like the
                            situation in which he found himself placed on his arrival here—yielded to the Sycophancy of certain Characters until he
                            has Committed himself so that he can’t retract—He is naturally very flighty,—His Volatility renders him susceptible of
                            Considerable impositions and his pride forbids a Correction—
                        It becomes me to inform you that Mr. Meade has become extremely unpopular here, and what effected him as much
                            as any thing, was his attempt to be appointed the Delegate to Congress—you may readily Conceive how that independence
                            necessary to render respectable the Executive department of a government and the Superior branch of a Legislature, may be
                            sacrificed to popular Views especially when promotion is solicited from the Members Composing the subordinate branches—This attempt on So Short a residence while in the exercise of Such important functions, and Some of the means and measures
                            employed and Condescened to, for the purpose of Securing Success for himself or a friend, and the unprincipled Combination
                            against a man who was Spoken of without the least desire or Solicitation on his part, and who has the affections and good
                            will of Nine tenths of the people of this Territory (I mean Thos. H. Williams, Esq.) has fixed the Climax of his
                            unpopularity—
                        The course which I have pursued in administering this government has been in strict Conformity with your own
                            Ideas of propriety, as expressed in your letter to me soon after my appointment of governor, towit, that I would have an
                            eye, to the healing of these political distractions which existed here, and at the same time to make my selections, so as
                            to secure “a Sound preponderance of those who are friendly to the order of things So generally approved by the Nation”
                            not thereby meaning “to prosecute honest well meaning men heretofore federalist and now Sincerely disposed to concur with
                            the National Sentiment and Measures”. This had the desired effect, but did not please a few restless Characters who call
                            themselves Republicans, whose political existence will always depend on party, and if they cannot have every thing
                            themselves will not be Contented—
                        It really would seem to be bordering on a degree of degradation, were I to make you fully acquainted with all
                            the Manoeuvres of these Men, but believing it essential you should be in some degree acquainted with them, have presumed
                            on this address—To conclude I will say that if such a Man as Mr. Williams, the late Secretary, was again in that office,
                            my life for a quiet and tranquil administration and a people as much attached to the principles of our government, and
                            disposed to the present administration as any others in the Union—indeed all they want is an administration and State of
                            things, which will admit them to enjoy the fruits of their labours, in that abundance the Country is capable of affording—
                        I have the honor to be most Resp. yrs
                        
                            Robert Williams
                            
                        
                    